Title: To Alexander Hamilton from Moses Hook, 9 May 1800
From: Hook, Moses
To: Hamilton, Alexander


          
            Honorable Sir,
            Philadelphia May 9th. 1800
          
          I beg leave to transmit to you the enclosed account through the advice of Mr Miller the Quarter Master and request an order to him to pay me the money. Being a young Officer and not accquainted with that rigid œconomy which is absolutely necessary to be observed by an Officer of my grade find myself under very disagreeable pecuniary embarrassments and at this time under marching orders to Norfolk and from there to join the Regiment have no other way of riding myself of them than having this account allowed as Mr Miller observed has been don in similar cases.
          Likewise an order for him to furnish me water with water conveyance to Norfolk if consistent with general ruls,
          I am Sir with great respect your humble Servor
          
            M Hook
          
          General Hamilton
        